Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a charged particle beam device that sets a scan path at a position of a sample that is a dark region and “along a second direction as a longitudinal direction of the dark region, to specifyy a part in the dark region having a luminance different from luminances in other regions in the dark region, the second direction being selected such that the other parts are not in the scan path”; recited together in combination with the totality of particular features/limitations recited therein. 
In regard to independent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest controlling a scanning line direction and a scan region of a deflector in a charged particle beam device to scan a sample “”to specify a part in the dark region having a luminance different from luminances in other regions in the dark region so as to make the scanning line direction along a longitudinal direction of the dark region, the second direction being selected such that the other parts are not in the scan path”; recited together in combination with the totality of particular features/limitations recited therein.

Other art from updated search does not anticipate or render obvious the amended claims. For example, Kooijman (20160322194) teaches two scans of an object of interest (a pattern edge) where the second one is localized, but also does not exclude the parts of the sample that are within a dark region but have a luminance different than the luminance of the dark region of interest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881